Order entered October 29, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00836-CR
                                      No. 05-14-00837-CR
                                      No. 05-14-00838-CR

                           MATTHEW LOUIS REESE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F14-00306-P, F13-60347-P, F13-00723-P

                                            ORDER
                  Before Chief Justice Wright and Justices Fillmore and Evans

       On August 7, 2014, the Court dismissed these appeals for want of jurisdiction because the

trial court certified the cases involved plea bargains and appellant did not have the right to

appeal. The Court now has before it appellant’s motion for rehearing in which appellant asserts

the trial court told appellant he would be allowed to appeal the order cumulating the sentences.

Appellant had filed an excerpt of the June 19, 2014 hearing at which the trial judge said the

stacking orders were not part of the plea agreement and, therefore, appellant could appeal them.

We note that appellant is represented by the same counsel on appeal as he was at trial, and

counsel did not obtain amended certifications of appellant’s right to appeal that reflect the trial
court’s statement about the order stacking the sentences. In our order granting the extension of

time to file the motion for rehearing, we notified the State that its response was due within ten

days. The State did not respond.

       Accordingly, we GRANT the motion for rehearing. We WITHDRAW our opinion and

VACATE our judgment of August 7, 2014. We REINSTATE the appeals as follows.

       We ORDER the trial court to make findings regarding:

              Whether, despite the plea agreements, the trial court granted appellant the right to
               appeal these cases. If the trial court finds that appellant was not granted the right
               to appeal the cases, it shall make a finding to that effect.

              If the trial court finds that appellant was granted the right to appeal the cases, the
               trial court shall make a finding as to scope of that right to appeal. Further , the
               trial court shall prepare amended certifications of appellant’s right to appeal that
               specifically identifies the scope of appellant’s right to appeal the cases. See TEX.
               R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

       We ORDER the trial court to transmit a record containing its written findings of fact, any

supporting documentation, and any orders to this Court within THIRTY DAYS of the date of

this order. We further ORDER that if the trial court finds appellant has the right to appeal, the

supplemental record must contain the trial court’s amended certifications of appellant’s right to

appeal that accurately reflect the scope of appellant’s right to appeal these cases.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Teresa Hawthorne, Presiding Judge, 203rd Judicial District Court; Allan Fishburn;

and Michael Casillas, Dallas County District Attorney’s Office.

       We ABATE the appeals to allow the trial court to comply with this order. The appeals

shall be reinstated thirty days from the date of this order or when the findings are received.

                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE